F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 7 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JEFFREY THOMSON and
    NATHALIE THOMSON,

                Plaintiffs-Appellants,

    v.                                                   No. 97-6406
                                                   (D.C. No. CIV-96-1409-T)
    SCHLUMBERGER WELL                                    (W.D. Okla.)
    SERVICES, a division of
    Schlumberger Technology
    Corporation,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BRORBY , McKAY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiffs appeal the district court’s orders granting defendant summary

judgment on their claims stemming from the termination of plaintiffs’

employment. Plaintiff Nathalie Thomson asserted a claim for sex discrimination

under Title VII, see 42 U.S.C. §§ 2000e to 2000e-17, and Oklahoma state law

claims for breach of contract, fraud, and intentional infliction of emotional

distress. Plaintiff Jeffrey Thomson asserted an Oklahoma state law claim

for fraud.

       Summary judgment is appropriate only if there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.

See Fed. R. Civ. P. 56(c). This court reviews the district court’s summary

judgment determination de novo, viewing the record in the light most favorable

to the nonmoving party.    See Byers v. City of Albuquerque , 150 F.3d 1271, 1274

(10th Cir. 1998). Upon review of the record and the parties’ briefs,   1
                                                                           we affirm




1
       Appellee’s motion to strike appellants’ reply brief is granted to the extent
that appellants have attached to that brief evidence that was not before the district
court. See John Hancock Mut. Life Ins. Co. v. Weisman     , 27 F.3d 500, 506
(10th Cir. 1994).

                                            -2-
the district court’s decisions for substantially the reasons stated in that court’s

orders dated October 22, 1997.   2



      The judgment of the United States District Court for the Western District

of Oklahoma is, therefore, AFFIRMED.



                                                      Entered for the Court



                                                      Monroe G. McKay
                                                      Circuit Judge




2
       Appellants have notified this court that they have filed for Chapter 7
bankruptcy relief. Those proceedings, however, do not preclude our resolution of
this appeal. See Mason v. Oklahoma Turnpike Auth. , 115 F.3d 1442, 1449-50
(10th Cir. 1997).

                                          -3-